EXHIBIT 10.15
 
THE CLASS B PREFERRED UNITS EVIDENCED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR CERTAIN STATE SECURITIES
LAWS.  CLASS B PREFERRED UNITS ACQUIRED BY INVESTORS MAY NOT BE SOLD OR OFFERED
FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE CLASS B
PREFERRED UNITS UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND SUCH STATE
LAWS AS MAY BE APPLICABLE, OR DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.  ADDITIONAL
RESTRICTIONS ON TRANSFER OF THE CLASS B PREFERRED UNITS ARE SET FORTH IN THIS
AGREEMENT.
 
 
SUBSCRIPTION AGREEMENT
 
Parties:        Wish Upon A Hero, LLC, a Delaware limited liability company (the
“Company”)
 

  Address: 
1640 Nixon Drive, Suite 336
Moorestown, NJ  08057
     

 
       Capsalus Corp., a Nevada corporation (the “Subscriber”)
 

  Address: 
PO Box 19409
Minneapolis, MN 55419
        EIN:   880338837

 
Date:              October 20, 2010
 
BACKGROUND
 
Subscriber desires to subscribe for and purchase Class B Preferred Units of the
Company, on and subject to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for the other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
 
SUBSCRIPTION
 
Subscription. Subject to the terms and conditions set forth herein, the
Subscriber hereby subscribes for and agrees to purchase Class B Preferred Units
of the Company as set forth below:
 
Subscriber shall purchase a minimum of two hundred thousand (200,000)  and a
maximum of three hundred thousand (300,000) Class B Preferred Units;
 
 
 
 

--------------------------------------------------------------------------------

 
The purchase price per Class B Preferred Unit shall be Two Dollars and No Cents
($2.00), for an aggregate minimum purchase price of Four Hundred Thousand
Dollars ($400,000) and an aggregate maximum purchase price of Six Hundred
Thousand Dollars ($600,000) (the “Subscription Price”);
 
Subscriber shall pay to the Company One Hundred Thousand Dollars ($100,000) on
or before each of the following dates:  October 20, 2010, November 20, 2010,
December 20, 2010 and January 20, 2011 (for a total of Four Hundred Thousand
Dollars ($400,000)), and then shall have the option of making up to two (2)
further consecutive monthly payments of One Hundred Thousand Dollars ($100,000)
each (for a grand total of up to Six Hundred Thousand Dollars ($600,000)) (each
such payment a “Monthly Payment”); and
 
Upon the actual receipt by the Company from Subscriber of each Monthly Payment,
Subscriber shall receive fifty thousand (50,000) Class B Preferred Units in
exchange for such Monthly Payment, it being agreed and acknowledged by the
parties that no Class B Preferred Units shall be held by Subscriber until the
receipt of a corresponding Monthly Payment by the Company.
 
Acceptance of Subscription.  The Subscriber understands that this subscription
is irrevocable by the Subscriber.  The Subscriber understands that the Company
reserves the right to reject the Subscriber’s subscription for any reason and
that such subscription shall not be binding until accepted by the Company.  The
Subscriber shall not have any recourse against the Company if the subscription
is rejected.  The Company shall reasonably notify the Subscriber of the
acceptance or rejection of this subscription.  If the subscription is rejected,
the Company will promptly return to Subscriber, without deduction or interest,
the rejected Subscription Price.
 
Operating Agreement.  As a condition to acceptance of this Subscription, in
addition to delivery of the Subscription Price and an executed copy of this
Subscription Agreement, Subscriber shall execute and deliver the Company’s
Operating Agreement, attached hereto as Exhibit “B”.
 
SUBSCRIBER’S REPRESENTATIONS AND WARRANTIES AS TO SUITABILITY STANDARDS.
 
Subscriber represents and warrants on the date hereof and upon the making of
each of the Monthly Payments that:
 
Subscriber has such knowledge and experience in financial and business matters
and that Subscriber is capable of evaluating the merits and risks of the
prospective investment in the Company;
 
Subscriber is acquiring the Class B Preferred Units for Subscriber’s own
account, not on behalf of other persons, and for investment and not with a view
to resale or distribution;
 
Subscriber can bear the economic risk of losing Subscriber’s entire investment;
 
Subscriber’s overall commitment to investments which are not readily marketable
is not disproportionate to Subscriber’s net worth, Subscriber’s investment in
the Class B Preferred Units will not cause such overall commitment to become
excessive, and the investment is suitable for Subscriber when viewed in light of
Subscriber’s other securities holdings and Subscriber’s financial situation and
needs;
 
2
 
 

--------------------------------------------------------------------------------

 
Subscriber has adequate means of providing for Subscriber’s current needs and
contingencies;
 
Subscriber has evaluated all the risks of investment in the Company;
 
Subscriber has experience in making investment decisions of this type;
 
Subscriber has a reasonable understanding of the business in which the Company
is to be engaged; and
 
Subscriber is an “accredited investor” as defined under the Securities Act of
1933, as amended.
 
TRANSFER RESTRICTIONS.
 
Subscriber represents that he understands that the sale or transfer of the Class
B Preferred Units are severely restricted and that:
 
The Class B Preferred Units have not been registered under the Securities Act of
1933, as amended, or the laws of any state or other jurisdiction.  The Class B
Preferred Units cannot be sold or transferred by Subscriber unless the Class B
Preferred Units are subsequently registered under the applicable law or an
exemption from registration is available.  The Company is not required to
register the Class B Preferred Units to make any exemption from registration
available;
 
There is no public market and there may not be a public market for the Class B
Preferred Units and Subscriber may not be able to sell the Class B Preferred
Units.  Accordingly, the Subscriber must bear the economic risk of Subscriber’s
investment for an indefinite period of time; and
 
Subscriber agrees that the Class B Preferred Units are subject to the terms of
the Company’s Operating Agreement, and that Subscriber will not sell or offer to
sell or transfer the Class B Preferred Units or any part thereof or interest
therein (i) without registration under the Securities Act of 1933, as amended,
and applicable state securities laws or an exemption from such registration  and
(ii) unless such sale or offer to sell or transfer is in accordance with the
terms of the Company’s Operating Agreement.
 
SUBSCRIBER’S REPRESENTATIONS AND WARRANTIES.
 
Subscriber represents and warrants on the date hereof and upon the making of
each of the Monthly Payments that:
 
Subscriber has received, has carefully read and understands the Risk Factors
detailed on Exhibit “A” attached hereto and the Operating Agreement attached as
Exhibit “B”;
 
3
 
 

--------------------------------------------------------------------------------

 
Subscriber has been furnished with all additional documents and information
which Subscriber has requested;
 
Subscriber has had the opportunity to ask questions of and received answers from
the Company concerning the Company and the Class B Preferred Units and to obtain
any additional information necessary to verify the accuracy of the information
furnished;
 
Subscriber has relied only on the foregoing information and documents in
determining to make this subscription;
 
Exhibit “A”, Exhibit “B” and other information furnished by the Company do not
constitute investment, accounting, legal or tax advice.  Subscriber is relying
on professional advisers for such advice;
 
All documents, records and books pertaining to Subscriber’s investment have been
made available for inspection by Subscriber and by Subscriber’s attorney, and/or
Subscriber’s accountant and/or Subscriber’s representative, and that the books
and records of the Company will be available upon reasonable notice, for
inspection by investors during reasonable business hours at the Company’s
principal place of business;
 
Subscriber recognizes that an investment in the Class B Preferred Units involves
substantial risk factors, including, but not limited to, those set forth under
“Risk Factors” in Exhibit “A”; and
 
Subscriber understands, acknowledges and agrees that the Company is relying
solely upon the representations and warranties made herein in determining to
sell it the Class B Preferred Units.
 
SUBSCRIPTION IRREVOCABLE BY SUBSCRIBER BUT SUBJECT TO ACCEPTANCE OR REJECTION BY
THE COMPANY.
 
This Subscription Agreement is not, and shall not be, revocable by Subscriber.
 
The Company, in its sole discretion, has the right to accept or reject this
subscription, in whole or in part, for any reason.
 
INDEMNIFICATION AND HOLD HARMLESS.
 
Subscriber agrees that if Subscriber breaches any agreement, representation or
warranty Subscriber has made in this Agreement, Subscriber agrees to indemnify
and hold harmless the Company against any claim, liability, loss, damage or
expense (including attorneys’ fees and other costs of investigating and
litigating claims) caused, directly or indirectly, by Subscriber’s breach.
 
4
 
 

--------------------------------------------------------------------------------

 
 
 

MISCELLANEOUS.
 
Entire Understanding.  This Subscription Agreement states the entire
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior oral and written communications and agreements, and all
contemporaneous oral communications and agreements, with respect to the subject
matter hereof.
 
Parties in Interest.  This Subscription Agreement, upon acceptance by the
Company, shall bind, benefit, and be enforceable by and against each party
hereto and its successor, assigns, heirs administrators and executors.
 
Severability.  If any provision of this Subscription Agreement is construed to
be invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.
 
Section Headings.  Article and section headings in this Subscription Agreement
are for convenience of reference only, do not constitute a part of this
Subscription Agreement, and shall not affect its interpretation.
 
References.  All words used in this Subscription Agreement shall be construed to
be of such number and gender as the context requires or permits.  Unless a
particular context clearly provides otherwise, the words “hereof” and
“hereunder” and similar references refer to this Subscription Agreement in its
entirety and not to any specific Section or subsection.
 
Controlling Law.  THIS SUBSCRIPTION AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
[Signature Page Follows]
 
 
5

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Subscriber has executed and delivered this Agreement on
the date first above written.
 
 

 
SUBSCRIBER:
 
CAPSALUS CORP.
         
 
By:
/s/ Steven  M. Grubner    
 
Name:
Steven  M. Grubner    
 
Title:
 
President
         

 
 
 

 
ACCEPTED AND APPROVED:
 
WISH UPON A HERO, LLC
         
 
By:
/s/ David E. Girgenti  
 
 
Name 
David E. Girgenti    
 
Title 
 
Chief Executive Officer
         

 




 
[Signature Page to Subscription Agreement]
 
6

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
RISK FACTORS


An investment in the Class B Preferred Units offered hereby is highly
speculative and involves a high degree of risk.  An investment should be made
only by an investor who can afford the loss of his entire investment.  A
prospective investor, prior to making an investment decision, should carefully
consider the following risk factors in addition to, and in conjunction with, all
of the other information provided in the Agreement.  The Risk Factors reflected
below and elsewhere in the Agreement are not intended to be an exhaustive list
of all risks involved, but merely a representative listing of certain of those
risks currently contemplated by the Company.
 
Arbitrary Offering Price
 
The offering price for the Company’s Class B Preferred Units has been
arbitrarily determined and bears no relationship to the Company’s assets,
profits, or book value or to any other recognized financial criteria for valuing
a business.
 
Transferability of Units
 
No trading market presently exists for the Company’s Class B Preferred
Units.  Accordingly, an investment in the Company should presently be regarded
as illiquid as well as highly speculative, and is suitable only for persons who
can hold their investment in the Company indefinitely.
 
Minority Investment
 
Your investment will be a minority investment and will afford you limited
ability to influence the management and affairs of the Company.
 
Broad Discretion in Use of Proceeds
 
The Company expects to use investment proceeds for formation expenses and
general corporate purposes (including certain accrued expenses), including, but
not limited to, expansion of its sales and marketing capabilities, software and
platform development, leasing office space and equipment, hiring of personnel,
and other working capital requirements.  Accordingly, management will have
significant flexibility in applying the net proceeds of this Offering.  The
failure of management to apply such funds effectively could have a material
adverse effect on the Company’s business, results of operations and financial
condition.  The foregoing represents the Company’s present intentions with
respect to the allocation of proceeds of the Offering based upon its present
plans and business conditions.  The occurrence of certain unforeseen events or
changed business conditions, however, could result in the application of the
proceeds of the Offering in a manner other than as described herein.
 
Dilution
 
The Company expects to conduct additional capital raising activities at an
undetermined point in the future, in addition to issuing additional Units to
attract or retain key management personnel.  Accordingly, the issuance of Units
in the future could dilute the percentage ownership of the Members and could
dilute the value of the Class B Preferred Units.
 
7
 
 

--------------------------------------------------------------------------------

 
Need for Additional Financing
 
The Company has limited financial resources.  In order to meet its financial
needs, it is anticipated that the Company will likely require, in addition to
this Offering, additional funds within the next twelve months to further expand
and grow the business.
 
Company’s Business is Still Developing; Unproven Acceptance of the Company’s
Services
 
As is typical, demand and market acceptance for as yet unintroduced service is
subject to a high level of uncertainty and risk.  Because the market for the
Company’s service is evolving, it is difficult to predict the future growth
rate, if any, and size of this market.  There can be no assurance either that
the market for the Company’s service will grow.  If use of its service fails to
grow, the Company’s ability to establish itself in the market would be
materially and adversely affected.
 
Limited Operating History
 
The Company has only a limited operating history upon which an investor may base
an evaluation of its potential future performance.  There can be no assurance
that the Company will be able to develop consistent revenue sources.  Results of
operations may fluctuate and will depend upon numerous factors, including, among
other things, market acceptance of the Company’s services the Company’s ability
to generate revenue, and competition.  The Company and its prospects must be
considered in light of the risks, expense and difficulties frequently
encountered by companies in an early stage of operations.  Such risks include,
but are not limited to, an evolving business model and the management of growth.
The Company must, among other things, develop brand name awareness, attract and
retain users at a reasonable cost, maximize the value delivered to users,
generate revenues, respond to competitive developments and continue to attract,
retain and motivate qualified employees.  There can be no assurance that the
Company will be successful in meeting these challenges and addressing such risks
and the failure to do so could have a materially adverse effect on the Company's
business, results of operations and financial condition.


Dependence on Key Personnel
 
The Company’s performance is substantially dependent on the performance of its
senior management and key personnel.  In particular, the Company’s success
depends substantially on the continued efforts of current management.  The
Company has not acquired key person life insurance.  The loss of the services
for any reason of any of its executive officers or other key employees could
have a material adverse effect on the business, results of operations and
financial condition of the Company.
 
Also, the inability to attract and retain the necessary technical and managerial
personnel could have a material and adverse effect upon the Company’s business,
results of operations and financial condition.
 
8
 
 

--------------------------------------------------------------------------------

 
In order to attract and retain key personnel, the Company may be required to
make equity grants to such persons.  The granting of such equity interests will
have the effect of diluting the equity interests and rights of the other owners
of the Company.
 
Marketing Activities Required
 
The Company’s marketing and public relations efforts will need to successfully
tap into existing and emerging social trends and interests to maintain and grow
public interest in its offerings. The Company’s ability to generate profit is
ultimately based on its ability to market the Company’s services at commercially
sustainable levels.  Substantial marketing activities will be required to meet
the revenue and profit goals.  A portion of the proceeds of this Offering are
intended to be used for such marketing activities (see “Risk Factors-Broad
Discretion in Use of Proceeds” herein), although there can be no assurance that
the Company will be successful in such marketing efforts.
 
Competition
 
The Company faces substantial competition both for users and for revenue
producing customers.  Many of the Company’s current and potential competitors
have longer operating histories, larger user bases and significantly greater
financial, marketing and other resources than the Company.  These competitors
are able to respond more quickly to new or emerging services and changes in user
requirements, and to devote greater resources to the development, promotion and
sale of their services than the Company.  These competitors may also be able to
subsidize their services longer than the Company because of their greater
resources.  There can be no assurance that the Company will be able to compete
successfully against its current or future competitors.
 
Risks Associated with Brand Development
 
The Company believes that establishing and maintaining brand is a critical
aspect for attracting and expanding its targeted market.  If the Company is
unable to provide high quality services, or otherwise fails to promote and
maintain its brands, or if the Company incurs excessive expenses in an attempt
to improve its services, or promote and maintain its brands, the Company’s
business, results of operations and financial condition could be materially and
adversely affected.
 
Risks Associated with Rapid Growth
 
The Company plans to experience rapid growth over the next several years as the
Company believes that growth will be required to establish and maintain the
Company’s competitive position.  This projected growth could place significant
demands on its administrative, operational and financial resources. Future
internal growth will depend on a number of factors, including the effective and
timely initiation and development of user and customer relationships, the
Company’s ability to maintain the quality of services it provides to its users
and the recruitment, motivation and retention of qualified
personnel.  Sustaining growth will require additional management, operational
and financial resources. There can be no assurance that the Company will be able
to manage its expanding operations effectively or that it will be able to
maintain or accelerate its growth.  Failure to do so could have a materially
adverse effect on the Company’s business, results of operations and financial
condition.
 
9

 
 

--------------------------------------------------------------------------------

 
Operational Risks


The Company’s website may require frequent maintenance that will be costly and
impair its ability to offer the service profitably. Additionally, the Company’s
website and software platform will fail to retain users if the service is
excessively slow or experiences frequent service outages.


The Company will need to mitigate against any random or coordinated internet
attacks on its network infrastructure including: data theft, hardware or
software vandalism, misuse, illegal use, automated DoS and other known or
unknown forms of internet bot, virus or spyware attacks.
 
The Company will need to anticipate and overcome any legal exposures associated
with the capturing, warehousing and managing of user data including video, audio
and other potentially sensitive personal, financial or other information.


Natural Disasters and Terrorism
 
A natural disaster or terrorist activity here in the United States or
internationally could have a material adverse effect on the Company’s business,
results of operations and financial condition.
 
Intellectual Property
 
No assurance can be given as to the future viability or value of any of the
Company’s intellectual property rights.  Furthermore, there can be no assurance
that the Company’s business activities will not infringe upon the proprietary
rights of others, or that other parties will not assert infringement claims
against the Company.  The Company will need to protect itself against any
proprietary information leaks including: technical specifications, business
methods, end user information and client information.


Risk of Technology Obsolescence


The Company’s platform faces risks from future technological developments.
 
Liability
 
There are a variety of liability issues that could affect the Company in case of
suit by an outside party or Company.  Although the Company intends to carry
general liability insurance, the Company’s insurance may not cover potential
claims of this type or may not be adequate to fully indemnify the Company.  Any
imposition of liability or legal defense expenses that are not covered by
insurance or are in excess of insurance coverage could have a material adverse
effect on the Company’s business, results of operations and financial condition.
 
Nature of the Offering: No Evaluation of Securities
 
No Federal or state commission, department or agency has made any evaluation,
finding, recommendation or endorsement with respect to the Offering.
 
10
 
 

--------------------------------------------------------------------------------

 
Forward Looking Statements
 
THE INFORMATION CONTAINED WITHIN THIS EXHIBIT “A” CONTAINS “FORWARD-LOOKING
STATEMENTS” OF THE MEANING OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF
1995, WHICH ARE IDENTIFIED BY THE USE OF FORWARD-LOOKING TERMINOLOGY SUCH AS
“MAY,” “WILL,” “COULD,” “SHOULD,” “EXPECT,” “ANTICIPATE,” “INTEND,” “PLAN,”
“ESTIMATE,” OR “CONTINUE” OR THE NEGATIVE THEREOF OR OTHER VARIATIONS
THEREOF.  SUCH FORWARD-LOOKING STATEMENTS ARE NECESSARILY BASED ON VARIOUS
ASSUMPTIONS AND ESTIMATES AND ARE INHERENTLY SUBJECT TO VARIOUS RISKS AND
UNCERTAINTIES, INCLUDING RISKS AND UNCERTAINTIES RELATING TO THE POSSIBLE
INVALIDITY OF THE UNDERLYING ASSUMPTIONS AND ESTIMATES AND POSSIBLE CHANGES OR
DEVELOPMENTS IN SOCIAL, ECONOMIC, BUSINESS, INDUSTRY, MARKET, LEGAL AND
REGULATORY CIRCUMSTANCES AND CONDITIONS AND ACTIONS TAKEN OR OMITTED TO BE TAKEN
BY THIRD PARTIES, INCLUDING USERS, SUPPLIERS, BUSINESS PARTNERS AND COMPETITORS
AND LEGISLATIVE, REGULATORY, JUDICIAL AND OTHER GOVERNMENTAL AUTHORITIES AND
OFFICIALS.  IN ADDITION TO ANY RISKS AND UNCERTAINTIES SPECIFICALLY IDENTIFIED
IN THE TEXT SURROUNDING SUCH FORWARD-LOOKING STATEMENTS, THE STATEMENTS MADE IN
THIS “RISK FACTORS” SECTION CONSTITUTE CAUTIONARY STATEMENTS IDENTIFYING
IMPORTANT FACTORS THAT COULD CAUSE ACTUAL AMOUNTS, RESULTS, EVENTS AND
CIRCUMSTANCES TO DIFFER MATERIALLY FROM THOSE REFLECTED IN SUCH FORWARD-LOOKING
STATEMENTS.
 


 
11
 
 

--------------------------------------------------------------------------------

 